Title: To James Madison from Dabney Carr, 21 June 1802
From: Carr, Dabney
To: Madison, James


Sir:
Washington. June 21st. 1802
I intended to have waited on you, at your Office, today, on the subject of the enclosed letter; but unluckily deferred my walk, till I found, that you had returned to your own house. I am obliged to leave the City this evening, & have therefore thought it best, to communicate with you on the subject in this mode. If in doing this, I make a faux pas, it will, I trust, be attributed to my entire ignorance of the etiquette of applications. An acquaintance of long standing, with Mr Hanson, strengthened by the uniform testimony of all unprejudiced persons, authorises me to say that he is a man, of unblemished reputation, incorruptible integrity, & of great diligence & industry in performing the duties of an office he has undertaken. Mr Hanson is considered by those who know him, as a man of fine talents, & general information—whether he be competent to supply the place of Mr Wagner, it would be presumptuous in me to undertake to decide—this however, you can easily ascertain, if you should be inclined to make trial of him.
If it were proper, I could add, that, Mr Hanson, by his difference with the Directors of the Bank of Columbia, has been thrown out of the receipt of a handsome annuity, & has now litterally nothing to support himself & a large family.
The letter enclosed, you will be so good as to give into the care of Capt’n Lewis. Yrs with respect
D Carr
 

   
   RC (DLC). Docketed by JM. Enclosure not found.



   
   Jefferson’s nephew Dabney Carr, Jr. (1773–1837), had been left in JM’s care during his friend’s residence in France as U.S. minister. Carr later served as justice of the Virginia supreme court of appeals, 1824–37 (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 8:33 n. 6).


